Citation Nr: 1003756	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a low back disorder 


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2007 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied entitlement to service 
connection for a chronic low back pain, to include as due to 
exposure to radiation.  In the May 2008 substantive appeal 
and thereafter, the Veteran amended the claim to extinguish 
radiation exposure as a theory of entitlement to service 
connection for low back disability.

The Veteran was afforded a personal hearing in November 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  A low back disorder was not manifest during service ajd 
arthritis was not manifest within onje year of separation.

2.  A low back disorder was first manifest many years after 
discharge from active duty and is unrelated to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a chronic low back condition 
that is the result of his strenuous duties as a fire 
protection specialist in service that included a lot of heavy 
lifting, pulling and bending resulting in repetitive strain.  
He maintains that he has had such symptoms since service.  
The appellant presented testimony on personal hearing in 
November 2009 to the effect that his duties in service for 
over three years included daily manipulation of hoses, a tool 
to open a fire hydrant, ladders, axes and pipe coils, and 
that everything was very heavy.  He related that he had 
problems with his back in service but that he was "young and 
stupid" and did not think that much about it.  He said that 
he enrolled in college within a month of service and was seen 
for back pain for which he was referred to a local hospital 
for treatment.  The Veteran testified that he had contacted 
the hospital but that they had no records.  He also stated 
that he had worked for the Red Cross in Australia for seven 
years after service and had been treated for back pain there 
but did not think there were any records on him.  He related 
that he was next seen for back pain in 1988.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in June 2007 prior to the 
initial unfavorable decision on the claim.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were 
granted was also sent to the appellant at that time.  In this 
case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA and private clinic notes have been associated 
with the claims folder.  The Veteran was afforded a personal 
hearing in November 2009.  The whole of the record, including 
his detailed personal statements, has been carefully 
considered.

The Veteran has not been afforded a VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no reliable lay or 
medical foundation to support the claim of service connection 
for a low back disorder other than lay assertions which are 
not deemed to be credible for reasons explained in the legal 
analysis portion of this decision.  Additionally, there is no 
reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection also due to lack of credibility on the Veteran's 
part.  The Board therefore finds that the evidence on file is 
adequate to render a decision on the claim, and that an 
examination is not necessary.

As well, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  The Veteran stated at his hearing that he 
attempted to secure records from a private facility from 
which he received back treatment immediately after service 
but that they are no longer available.  He testified that he 
had received back treatment while living in Australia for a 
number of years but was unable to retrieve that information.  
The Board's efforts in this regard would also likely be 
futile.  Therefore, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement 
to service connection for a low back disorder is ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Factual Background

The Veteran's service clinical records show no complaints, 
findings, or reference regarding the back.  On examination in 
December 1968 for discharge from active duty, the spine was 
evaluated as normal.  The appellant denied recurrent back 
pain, arthritis and rheumatism on a Report of Medical History 
of that same date.  

VA outpatient clinical records dating from 1998 reflect that 
the Veteran received ongoing treatment and evaluation for 
physical and psychological symptoms.  He underwent a 
comprehensive physical examination in February 2000 and 
reported no back problems.  He stated in April 2000 that he 
had a long history of chronic low back pain.  A 
musculoskeletal examination disclosed good muscle tone, 
muscle strength of 5/5, and full range of motion of all 
extremities.  An assessment was rendered of chronic low back 
for which he was referred for physical therapy.  He was seen 
in the medical clinic in June 2000 for follow-up of low back 
pain.  It was noted that he was trying to obtain disability 
compensation "through the outside" and through VA for 
conditions that included low back pain.  The Veteran related 
that he had sustained low back pain when his landlord made 
him move a lot of heavy boxes around and that he was 
currently unable to move.  He said that he was trying to sue 
his landlord.  Following examination, a pertinent assessment 
of questionable history of low back pain was rendered.  X-
rays were scheduled.  In September 2000, the Veteran 
requested a letter stating that he could not work so that he 
could obtain disability money.  It was reported that X-rays 
of the back revealed minimal degenerative joint disease with 
spurring.  

The Veteran filed a claim for nonservice-connected pension in 
September 2000 citing conditions that included low back pain.  
A letter dated in November was received from him indicating 
that although he had been informed by VA that his claim was 
being considered for both service connection and pension, he 
was only requesting pension.  Pension was granted by rating 
action dated in February 2001.  

Received in February 2001 was a private history and physical 
statement on which it was noted that the Veteran had had back 
pain since the 1970s.  A State of New York Department of 
Social Services "Medical Report (Employment)" dated in 
November 1989 was received in April 2007 showing diagnoses of 
left lumbar muscle sprain (spasm) and low back syndrome.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that 
service connection for a low back disorder not warranted.  In 
testimony in the record, the Veteran has stated that he 
experienced back pain in service and was treated for such 
within a month of service discharge.  However, there is 
nothing in the service treatment records that support this 
assertion.  Rather, the separation examination disclosed a 
normal spine and he specifically denied recurrent low back 
pain at service discharge.  The service treatment records do 
not refer to any back complaints and no documentation has 
been received evidencing treatment immediately after 
discharge from active duty.  

The Veteran is competent to report that he has back pain and 
when that pain started.  However, competence and credibility 
are different matters.  The Board observes that the available 
evidence first reflects diagnoses pertaining to the low back 
in 1989, more than 20 years after discharge from active duty.  
Nothing in that record or the VA outpatient clinical records 
dating from 2000 suggests low back symptomatology deriving 
from service.  There is no reliable post service showing of 
any continuity of reported in-service low back 
symptomatology, or evidence of degenerative changes 
(arthritis) of the low back within one year of discharge from 
active duty.  The Board points out that it is significant 
that when the Veteran filed a claim for pension in 2000 with 
a low back disorder as one of medical conditions, he 
subsequently declined to base his claim on service 
connection.  The Board thus finds that the silent treatment 
records, the normal separation examination, his specific 
denial of a history of back pain at separation, the absence 
of reported history of in-service symptoms when initially 
seeking treatment, and the 20-year lapse between service and 
objective evidence of low back disability militate against a 
finding that the Veteran's assertions of symptoms in service 
and continuity of symptomatology are credible.  

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Similarly, the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record. See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  We find that the silent 
service records, the normal separation examination and his 
contemporaneous denial of a history of back pain are far more 
probative than a remote statement of in-service onset and 
continuity.  Furthermore, his current testimony is in direct 
conflict with his in-service denial, thereby establishing 
that he is an inconsistent historian.  Therefore, based upon 
the lay and medical evidence, the Board finds that the 
Veteran's assertions of in-service onset and continuity of 
low back symptoms are not credible and do not provide a basis 
to establish service connection.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
low back disorder, diagnosed as degenerative joint disease 
with spurring, is related to service or to any incidents 
therein.  Furthermore, there is no proof of degenerative 
joint disease (arthritis) within one year of separation.  The 
Board thus finds that the preponderance of the evidence is 
against the claim and service connection must be denied. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990)


ORDER

Service connection for a low back disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs


